Citation Nr: 1449506	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the above claimed benefits.

This issue was remanded in April 2014 by the Board.  In that same decision, service connection for cancer of the left temporal bone was granted.  The Veteran was subsequently granted, in an April 2014 rating decision, a 100 percent disability rating (from March 2010) and special monthly compensation (from May 2010) based on housebound criteria.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran is service-connected for cancer at 100 percent, posstraumatic stress disorder at 50 percent, hearing loss at 20 percent, tinnitus at 10 percent, status post shell fragment wound to the right leg at 10 percent with noncompensable ratings for residuals of a fracture to the third metatarsal of the left foot and a scar of the right leg; for a combined rating of 100 percent.  Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran was afforded a series of VA examinations in July 2014 to discern if his service-connected disabilities interfered with employment.  The ear disease examiner indicated that the Veteran is not employable for several reasons; he cannot drive due to unsteadiness, his hearing loss and lack of ability to hear directional sounds, he cannot stand for any length of time due to his unsteadiness and the possibility of a reoccurrence of his cancer.  There are various other VA examinations of record, to include psychiatric, a general medical examination, an eye examination and an audio examination.  However, even though the ear disease examiner did not have access to the Veteran's records, his opinion is found to be the most probative as there was a thorough rationale provided.  The Board additionally notes that the Veteran submitted a letter from his physician at the Morristown VA Outpatient Clinic which indicates that the Veteran has residual left facial nerve palsy with complications, secondary to surgeries for his cancer.  The Veteran additionally no longer has a left ear from the surgery.  The Board also observes the contradiction between the AMC granting special monthly compensation on the basis of the Veteran being housebound in April 2014 and subsequently denying TDIU in July 2014.

The Board notes that the Veteran was employed as a factory worker in his last position.  

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the description provided concerning the severity of the Veteran's service-connected disabilities, when considered with his prior work experience, warrants entitlement to TDIU.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.






____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


